UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7838



ERIC T. PFEIFLE,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director,

                                               Respondent - Appellee.



                              No. 06-7899



ERIC T. PFEIFLE,

                                             Petitioner - Appellant,,

          versus


GENE M. JOHNSON, Director,

                                               Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00749-JCC)


Submitted: January 18, 2007                 Decided:   January 24, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Eric T. Pfeifle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Eric T. Pfeifle seeks to appeal the district court’s

order directing him to show cause why his 28 U.S.C. § 2254 (2000)

petition should not be dismissed as untimely and the final order

dismissing his § 2254 petition as untimely and barred by his

procedural default.*         The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).        A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial   of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).       We have independently reviewed the record

and conclude that Pfeifle has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeals.      We also deny Pfeifle’s motion to appoint counsel.                We



      *
      Pfeifle first appealed the district court’s September 12,
2006 show cause order. It is questionable whether his notice of
appeal was timely under Houston v. Lack, 487 U.S. 266 (1988).
Because Pfeifle filed a timely notice of appeal of the final
judgment order, the preliminary notice of appeal is effectively
superseded by the second notice of appeal.

                                    - 3 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 4 -